2018 IL App (1st) 170205

                                                                                FIRST DIVISION
                                                                                June 18, 2018

                                            No. 1-17-0205


                                           IN THE
                                 APPELLATE COURT OF ILLINOIS
                                       FIRST DISTRICT


 MARGARET CAROLAN, as Independent Executor of                    )          Appeal from the
 the Estate of MICHAEL J. NORTON, deceased, and                  )          Circuit Court of
 BRITTANY NORTON,                                                )          Cook County
                                                                 )
            Plaintiffs-Appellants,                               )
                                                                 )
 v.                                                              )          No. 16 L 4331
                                                                 )
 THE CITY OF CHICAGO, a Municipal Corporation,                   )
 and OFFICE OF EMERGENCY MANAGEMENT &                            )
 COMMUNICATIONS, a Department of the City of                     )
 Chicago,                                                        )
                                                                 )
            Defendants,                                          )          The Honorable
                                                                 )          Daniel T. Gillespie,
 (City of Chicago, Defendant-Appellee).                          )          Judge Presiding.


        PRESIDING JUSTICE PIERCE delivered the judgment of the court, with opinion.
        Justices Harris and Mikva concurred in the judgment and opinion.

                                              OPINION

¶1      Plaintiffs Margaret Carolan, as independent executor of the estate of Michael J. Norton,

deceased, and Brittany Norton, the decedent’s daughter (collectively, plaintiffs), sued the City of

Chicago (city) and the Office of Emergency Management and Communications (OEMC) 1 to



        1
         In the circuit court, the city argued that OEMC was not a suable entity because “it is merely a
division of the City of Chicago, with no independent legal existence.” Plaintiffs did not advance any
argument in response to the city’s position. The circuit court agreed with the city and dismissed OEMC as
No. 1-17-0205


recover damages for the death of Michael J. Norton. Plaintiffs alleged that in May 2009,

defendants failed to timely dispatch police in response to a 911 call reporting an armed robbery

in progress at Norton’s convenience store and that Norton was shot and killed less than two

minutes before police arrived. The circuit court of Cook County granted summary judgment in

favor of the city on the basis that the city was immune under the Local Governmental and

Governmental Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/4-102 (West

2008)), that the city did not owe Norton any duty, and that plaintiffs could not establish either

proximate cause or that the city engaged in willful and wanton misconduct. For the following

reasons, we affirm.

¶2                                       BACKGROUND

¶3     In the evening of May 14, 2009, Michael Norton was working in the convenience store

he owned at 4759 West North Avenue, Chicago, Illinois, located on the first floor of an

apartment building that he owned and operated. Several people entered the store, including one

wearing a ski mask and armed with a gun. A passerby saw someone wearing a ski mask inside

Norton’s store and called 911. OEMC received the 911 call at 7:12 p.m. The passerby placed a

second 911 call that OEMC received at 7:17 p.m. At 7:20 p.m., a police unit was dispatched to

the scene. Three additional units were dispatched within the next two minutes and additional

units were dispatched thereafter. When police arrived at Norton’s store, they found Norton tied

up inside a storage area with a gunshot wound to the head. Medical personnel pronounced

Norton dead at the scene. 2




a defendant. Plaintiffs raise no argument on appeal as to whether OEMC is a suable entity and we
therefore treat the city as the only proper defendant.
         2
           Beatrice Rosado, who was a tenant in Norton’s building, and her boyfriend Elvin Payton were
identified as the offenders and both later pleaded guilty to killing Norton.
                                                  2
No. 1-17-0205


¶4     Plaintiffs initiated this action 2010 and filed an amended complaint in June 2012. The

parties engaged in discovery and the case was set for trial. Plaintiffs voluntarily dismissed their

complaint on the eve of trial and timely refiled their complaint in April 2016. The refiled

complaint alleged that Norton was shot and killed two minutes before police arrived on the scene

and that the failure to dispatch police to an armed robbery in progress until eight minutes after

the initial 911 call was “willful and wonton” and “demonstrated a reckless disregard” for

Norton’s welfare. The refiled complaint asserted wrongful death and survival claims on behalf of

Norton’s estate and a loss of society claim on behalf of Brittany.

¶5     The city moved for summary judgment. The city argued, in relevant part, that under

section 4-102 of the Tort Immunity Act, it was immune from any liability for failing to prevent

Norton’s death, provide adequate police protection or services, or make arrests. The city further

argued that it did not owe Norton any common law duty to protect him from a third party attack.

Furthermore, the city argued that there were no genuine issues of material fact as to proximate

cause because Norton’s death was due to an criminal act by a third party and plaintiff could only

speculate as to whether an earlier dispatch of police to the scene would have prevented Norton’s

death. The city’s motion was fully briefed and we summarize the evidence submitted by the

parties in connection with the city’s motion for summary judgment.

¶6     Erin Hansen testified at her deposition that she was the supervisor of investigations for

OEMC. She explained that when a 911 call is received, a communications operator obtains the

relevant information from the caller and inputs data into a computer aided dispatch (CAD)

system. The communications operator then electronically transmits the CAD data to the

appropriate police dispatcher who then assigns field units to the call. For ongoing situations such

as a robbery in progress, an operations supervisor follows up on the dispatch functions and



                                                 3
No. 1-17-0205


monitors the situation. Each 911 call is assigned an event number, event type, and priority level

by either the communications operator or the dispatcher. There are five priority levels. Priority 1

is the highest civilian priority level and indicates a threat to life, and also includes acts that are in

progress that could result in significant loss or damage to property where an arrest could be

effectuated. Priority 1 contains subcategories A through D, with subcategory A indicating the

highest ranking.

¶7      Hansen explained that here, the initial 911 call was received by OEMC at 7:11:57 and

was logged by OEMC at 7:12:30 p.m. The call was coded as a “ROBIP,” indicating a robbery in

progress. The call was assigned priority level 1A and was transferred to the appropriate

dispatcher. The second 911 call was received at 7:17:19 p.m. and logged at 7:21:23 p.m. OEMC

standards provide that a priority 1A call be dispatched within 10 minutes of the call being

received. Between 7:20:41 p.m. and 7:21:03 p.m., the dispatcher dispatched four units to 4759

West North Avenue. Hansen could not say for certain why units were not dispatched sooner, but

Hansen explained that on May 14, 2009, between 2:50 p.m. and 10:23 p.m., District 25 (which

includes 4759 West North Avenue) was under a “radio assignments pending” (RAP), meaning

there were more events pending than field units available. Hansen could not be certain that there

were actually more events pending than units available but stated that the most likely reason for

the eight minute dispatch time was that no units were available for immediate dispatch. OEMC

records did not reflect what activities the units that ultimately responded were engaged in prior to

being dispatched to 4759 West North Avenue.

¶8      On December 29, 2016, the circuit court entered a written order granting summary

judgment in favor of the city. The circuit court concluded that a 911 operator’s alleged failure to

timely transmit a 911 request was a failure to provide adequate police protection and therefore



                                                   4
No. 1-17-0205


fell within the immunity provision of section 4-102 of the Tort Immunity Act. The circuit court

further concluded that the city’s conduct was not willful and wanton because the conduct alleged

“could be, at most, characterized as inadvertence or incompetence.” The circuit court noted that

all available police units were on assignment at the time of the initial 911 call and that police

were dispatched within 8 minutes of the initial call, which was within the 10 minute OEMC

internal standard. Furthermore, the circuit court concluded that the city did not owe Norton any

common law duty to protect him against attacks by a third party because Norton and the city did

not stand in any recognized special relationship. Finally, the circuit court found that plaintiffs

could not establish proximate cause because the legal cause of Norton’s death was the

independent criminal act of a third party and legal cause is not established where the alleged

negligence only creates a condition that allowed the injury to be possible. Plaintiffs filed a timely

notice of appeal.

¶9                                          ANALYSIS

¶ 10   On appeal, plaintiffs argue that the city is not entitled to immunity under section 4-102 of

the Tort Immunity Act. Plaintiffs contend that the circuit court misconstrued their claims because

“[t]his case is not about what the police did or did not do, it is about the failure of 911 to dispatch

police pursuant to an emergency call.” Plaintiffs argue our legislature intended the Emergency

Telephone System Act (50 ILCS 750/15.1 (West 2008)), to govern immunity for the actions of

emergency dispatchers because it is the more recently enacted and specific legislative

pronouncement. Plaintiffs further argue that the circuit court erred in finding that plaintiffs could

not establish willful or wanton misconduct or proximate cause and that the city did not owe

Norton a duty.




                                                  5
No. 1-17-0205


¶ 11   Summary judgment is appropriate if the pleadings, depositions, affidavits, and other

admissions on file establish that there is no genuine issue of material fact and that the moving

party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2016); Cohen v.

Chicago Park District, 2017 IL 121800, ¶ 17. The purpose of summary judgment is not to try a

question of fact, but rather to determine whether one exists. Robidoux v. Oliphant, 201 Ill. 2d
324, 335 (2002). “In determining whether a genuine issue of material fact exists, the court must

construe the pleadings, depositions, admissions, and affidavits strictly against the movant and

liberally in favor of the nonmovant.” West Bend Mutual Insurance Co. v. DJW-Ridgeway

Building Consultants, Inc., 2015 IL App (2d) 140441, ¶ 20. A party moving for summary

judgment bears the initial burden of production and may satisfy it by either showing that some

element of the case must be resolved in its favor or that there is an absence of evidence to

support the nonmoving party’s case. Nedzvekas v. Fung, 374 Ill. App. 3d 618, 624 (2007). Once

the moving party satisfies that initial burden, the burden shifts to the nonmoving party to come

forward with some factual basis that would entitle it to a favorable judgment. Id. We review a

circuit court’s ruling on summary judgment de novo. Standard Mutual Insurance Co. v. Lay,

2013 IL 114617, ¶ 15.

¶ 12   Plaintiffs contend that section 4-102 of the Tort Immunity Act does not apply here

because their claims do not allege any failure to provide adequate police protection. Plaintiffs

further argue that even if section 4-102 of the Tort Immunity Act could apply, section 15.1 of the

Emergency Telephone System Act provides the “controlling immunity” because it is the more

specific immunity. We find that section 4-102 of the Tort Immunity Act does apply based on our

supreme court’s decision in DeSmet ex rel. Estate of Hays v. County of Rock Island, 219 Ill. 2d
495 (2006).



                                                6
No. 1-17-0205


¶ 13   Section 4-102 of the Tort Immunity Act provides

                       “Neither a local public entity nor a public employee is liable for failure to

                establish a police department or otherwise provide police protection service or, if

                police protection service is provided, for failure to provide adequate police

                protection or service, failure to prevent the commission of crimes, failure to detect

                or solve crimes, and failure to identify or apprehend criminals. This immunity is

                not waived by a contract for private security service, but cannot be transferred to

                any non-public entity or employee.” 745 ILCS 10/4-102 (West 2008).

¶ 14   In DeSmet, the plaintiff sued numerous governmental entities and government employees

to recover damages for the death of Doris Hays. Hays was driving her automobile near the

county line between Rock Island County and Henry County when her car left the road and ran

into a ditch. DeSmet, 219 Ill. 2d at 500-01. A passing motorist observed Hays’s car leave the

road and called the clerk of the Village of Orion, Illinois, to report what she saw, including the

location of the accident. Id. at 501. The Orion village clerk contacted a dispatcher for Henry

County, who in turn contacted the dispatcher for the City of Moline and the City of East Moline,

who in turn contacted the sheriff’s department for Rock Island County. Id. No emergency

services, however, were dispatched to the scene of the accident. Id. at 502. Three days later,

Hays’s body was found lying outside her vehicle at the scene of the accident. Id. Plaintiff filed a

complaint asserting wrongful death and survival claims against Rock Island County, Henry

County, the Village of Orion, the City of Moline, the City of East Moline, and several

individuals in their official capacities. Id. at 502-03. The circuit court dismissed the plaintiff’s

complaint with prejudice, finding that the defendants were immune from tort liability under




                                                  7
No. 1-17-0205


section 4-102 of the Tort Immunity Act. Id. at 503. We affirmed the judgment of the circuit

court. Id. at 503-04.

¶ 15    Our supreme court affirmed. The court agreed with several appellate panels that section

4-102 is implicated where “the assistance required *** falls within the statutory umbrella of

‘police protection services.’ ” Id. at 512 (citing McElmeel v. Village of Hoffman Estates, 359 Ill.

App. 3d 824, 827-29 (2005), and Kavanaugh v. Midwest Club, Inc., 164 Ill. App. 3d 213, 221

(1987)). The court rejected the plaintiff’s argument that the defendants’ failure to respond to an

emergency call was the equivalent of failing to provide any police services, finding that the

“governmental defendants rendered police protection services to the general public via their

dispatch centers.” Id. at 513. The court further rejected the plaintiff’s argument that Doe v.

Calumet City, 161 Ill. 2d 374 (1994), recognized a willful and wanton exception to section 4-

102. The DeSmet court first observed that Doe’s holding was overruled sub silentio by

Zimmerman v. Village of Skokie, 183 Ill. 2d 30 (1998), 3 and further held that Doe addressed a

situation where a police officer’s “outrageous conduct” was governed by section 2-202 of the

Tort Immunity Act (745 ILCS 10/2-202 (West 2002)), due to that officer’s control over a crime

scene. DeSmet, 219 Ill. 2d at 519 (citing Doe, 161 Ill. 2d at 390-91). The DeSmet court observed

that Doe involved a situation where police had responded to an emergency call, whereas the

defendants in DeSmet did not respond at all. Id. at 520. The court stated,

                 “Where no officers respond to the scene—whether it is because no police

                 protection services are provided or because the services provided prove to be

                 inadequate—the status quo ante is at least not altered to the detriment of those




        3
         Zimmerman was expressly abrogated in Coleman v. East Joliet Fire Protection District, 2016 IL 117952,
which abolished the public duty rule and special duty exception.

                                                       8
No. 1-17-0205


                present. We believe that to be the reasoning behind the legislature’s enactment of

                section 4-102 of the Tort Immunity Act.” Id. at 521.

¶ 16   The court concluded

                “Although we firmly believe that citizens have a right to expect the police to

                respond in a situation like this, the issue here is whether section 4-102 of the Tort

                Immunity Act immunizes the defendants from liability and the consequent

                payment of public funds in satisfaction of an individual’s damage claims.

                [Citation.] Section 4-102 immunity applies in this case.” Id. at 522.

¶ 17   Here, similar to the situation in DeSmet, a passerby called 911 to report an emergency

situation and the city failed to dispatch police in response to the first emergency call. Under these

circumstances, the assistance required of the city’s 911 service—a police response to a crime in

progress—clearly falls within section 4-102’s “police protection services.” Under the holding of

DeSmet, we conclude that section 4-102 of the Tort Immunity Act provides immunity to the city

for any failure to provide police protection services or for any inadequate provision of those

services.

¶ 18   Plaintiffs contend, however, that even if section 4-102 could apply, section 15.1 of the

Emergency Telephone System Act should control because it is the more specific immunity.

Plaintiffs rely on plain language of section 15.1 of the Emergency Telephone System Act, a

federal district court decision in Harrell v. City of Chicago Heights, 945 F. Supp. 1112 (N.D. Ill.

1996), and our supreme court’s decision in Coleman v. East Joliet Fire Protection District, 2016
IL 117952, to argue that section 15.1 should apply.




                                                  9
No. 1-17-0205


¶ 19    At the outset, we observe that plaintiffs’ brief incorrectly asserts that

                “The plain language of 50 ILCS 750/15.1, as it existed at all relevant times,

        provided that a ‘unit of local government assuming the duties of an emergency telephone

        system board,’ such as the [OEMC], would not be liable for civil damages ‘that directly

        or indirectly results from, or is caused by, any act or omission in the *** operation,

        maintenance, performance, or provision of 9-1-1 service required by this Act, unless the

        act or omission constitutes gross negligence, recklessness, or intentional misconduct.’ 50

        ILCS 750/15.1 (2017) [sic].”

¶ 20    As the city correctly observes in its brief, however, the version of section 15.1 of the

Emergency Telephone System Act cited by plaintiffs did not become effective until January 1,

2016, when our legislature enacted Public Act 99-0006, which was well after the events in

question. Plaintiffs made no argument in the circuit court—and develop no argument on

appeal—that the 2016 legislative amendments apply to this case, nor did plaintiffs file a reply

brief in this court to address their reliance on the amended version of the statute. Plaintiffs have

forfeited any contention that that the 2016 amendments apply retroactively, and therefore we will

rely on the version of section 15.1 that was in effect in May 2009, which provided, in relevant

part,

                “No public agency *** or unit of local government assuming the duties of an

        emergency telephone system board, nor any officer, agent or employee of any public

        agency *** or unit of local government assuming the duties of an emergency telephone

        system board, shall be liable for any civil damages as a result of any act or omission,

        except willful or wanton misconduct, in connection with developing, adopting, operating




                                                  10
No. 1-17-0205


       or implementing any plan or system required by this Act.” 50 ILCS 750/15.1 (West

       2008).

Whereas section 4-102 of the Tort Immunity Act contains no exception for willful or wanton

conduct (DeSmet, 219 Ill. 2d at 515), section 15.1 of the Emergency Telephone System Act

expressly permitted for civil liability based on willful or wanton misconduct.

¶ 21   Plaintiffs make little effort to explain how a tort claim for damages based on an alleged

willful and wanton failure to promptly dispatch police in response to an emergency call amounts

to an “act or omission *** in connection with developing, adopting, operating or implementing

any plan or system required by [the Emergency Telephone System] Act.” The plain language of

the applicable version of section 15.1 related to an emergency system operator’s development,

adoption, operation, or implementation of an emergency “plan or system,” and did not expressly

contemplate the provision of emergency services. Therefore, based on the plain language of

section 15.1, the provision of 911 services was not governed by the Emergency Telephone

System Act in May 2009.

¶ 22   The parties direct our attention to four appellate court decisions and one federal district

court order that have addressed the applicability of the Emergency Telephone System Act. Those

cases, however, were all decided prior to our supreme court’s decision in DeSmet, and only two

of those cases addressed a situation that clearly fell within section 15.1.

¶ 23   In Galuszynski v. City of Chicago, the plaintiffs sued the city to recover damages for

injuries they sustained during a burglary. 131 Ill. App. 3d 505 (1985). The plaintiffs alleged that

they called 911 to report someone attempting to break into their home but that police did not

arrive until 24 minutes after the 911 call, during which time the intruder entered the plaintiffs’

home and attacked them. Id. at 506. The city moved to dismiss the plaintiffs’ complaint asserting



                                                 11
No. 1-17-0205


that the city was immune under section 4-102 of the Tort Immunity Act and that the plaintiffs

failed to allege any special duty. Id. The circuit court dismissed the plaintiffs’ complaint and we

affirmed the circuit court’s judgment, finding that the plaintiffs did not adequately allege any

special duty. Id. at 508. The plaintiffs also argued on appeal that section 15.1 of the Emergency

Telephone System Act provided for tort liability based on willful or wanton misconduct on the

part of police officials operating a 911 system. Id. at 509. We observed, however, that the

plaintiffs’ argument would require us to find that section 4-102 of the Tort Immunity Act was

“implicitly repealed by the enactment of section 15.1 of the [Emergency Telephone System

Act],” and we declined to make any such finding. Id.

¶ 24   One year later, a different panel of this court filed an opinion in Barth by Barth v. Board

of Education of the City of Chicago, 141 Ill. App. 3d 266 (1986). There, the plaintiff sued the

both the Board of Education of the City of Chicago and the City of Chicago to recover for

injuries sustained by his 11-year-old son, who suffered a head injury while at school. Id. at 269.

Twenty five minutes after the injury, the school called 911. Id. at 269-70. The school called 911

two more times in the next 45 minutes. Id. at 270-71. An ambulance was dispatched three

minutes after the third call and the boy was taken to the hospital. Id. at 271. The plaintiff’s

complaint asserted negligence claims against the defendants and alleged that the defendants’

conduct was willful and wanton. Id. At trial, a doctor testified that the delay in transporting the

boy to the hospital permitted a blood clot on the boy’s brain to grow from the size of a walnut to

the size of an orange. Id. After the close of the plaintiff’s case in chief, the circuit court denied

the defendants’ motions for a directed verdict, which asserted in part that the defendants were

immune from liability. Id. at 271-72. A jury returned a verdict in favor of plaintiff and

defendants appealed. On appeal, we rejected the defendants’ arguments that the 911 system was



                                                 12
No. 1-17-0205


a police protection service and therefore concluded that defendants were not immune from

liability under section 4-102 of the Tort Immunity Act. Id. at 278. We expressly disagreed with

Galuszynski’s assumption that the 911 system was a police protection service for the purpose of

section 4-102 of the Tort Immunity Act. Id. at 278-79. We concluded that “the applicable

standard of liability is that of willful and wanton misconduct found in section 15.1 of the [the

Emergency Telephone System] Act.” Id. at 280.

¶ 25   In Harrel v. City of Chicago Heights, Illinois, the plaintiffs sued the City of Chicago

Heights, Illinois Bell Telephone Company, and Ameritech Corporation for wrongful death, loss

of consortium, and federal civil rights violations for allegedly failing to provide emergency

services. 945 F. Supp. 1112, 1114 (N.D. Ill. 1996). The plaintiffs alleged that Patrick Harrell

suffered a heart attack and that family members and neighbors called 911, but that the dispatcher

hesitated in responding to the first of the emergency calls while attempting to ascertain whether

the plaintiffs lived within the city’s service boundaries. Id. Harrell was eventually transported to

a hospital by an ambulance from a neighboring municipality, but died at the hospital. Id. The

plaintiffs contended that the city and the telephone providers were liable based the failure to

designate the plaintiffs’ phone number and address to receive for 911 services, despite the fact

that the plaintiffs lived within the city’s municipal boundaries for more than 20 years. Id.

¶ 26   The city moved for summary judgment asserting, in part, that it was immune from

liability under section 5-101 of the Tort Immunity Act (745 ILCS 10/5-101 (West 1992)). Id.

The district court disagreed, finding that there was no “ ‘complete[] failure” to provide

emergency services and any subsequent actions fell outside the scope of the immunity provisions

of [section] 5-101.” Id. at 1116. The district court then determined that the city’s liability in

relation to 911 services “is more properly governed by Illinois’ Emergency Telephone System



                                                 13
No. 1-17-0205


Act [50 ILCS 750/1 et seq.].” Id. The district court looked to section 15.1 and concluded “the

[c]ity could be liable for damages caused by willful and wanton misconduct taken by itself or its

agents in regard to the failure to include the Harrell residence in the [911] system or for the

failure expeditiously [sic] to dispatch rescue vehicles to the Harrell residence.” Id. at 1117. The

district court relied on our decision in Barth to conclude that applying section 5-101 of the Tort

Immunity Act’s immunity for failure to “otherwise provide [***] rescue or other emergency

service” would “defeat the purpose of the [Emergency Telephone Service] Act.” Id. The federal

district court, like the court in Barth, distinguished Galuszynski on the basis that “the [c]ity’s

provision of [911] paramedic service is clearly not a ‘police protection service.’ ” Id. In sum, the

district court concluded that the city could be liable for damages on a showing of willful and

wanton misconduct. Id. at 1118.

¶ 27   Finally, in Chiczewski by Chiczewski v. Emergency Telephone System Board of Du Page

County, the plaintiffs sued defendant to recover damages for injuries sustained by a minor child

during a home invasion. 295 Ill. App. 3d 605 (1997). The plaintiffs resided in an unincorporated

area outside of the City of Naperville. Id. at 606. The Illinois Commerce Commission had

previously ordered the defendant to cover that unincorporated area with its emergency telephone

system, but the defendant had failed to so. Id. at 606-07. When the child’s mother called 911, her

call was routed to Naperville’s emergency telephone system rather than the defendant’s system.

Id. at 607. The Naperville dispatcher could not dispatch emergency services outside of

Naperville but immediately transferred the mother’s call to the Du Page County sheriff’s office.

Id. Police arrived at the plaintiffs’ home within 11 minutes of the emergency call and paramedics

arrived a few minutes later, but the mother had already left to drive the child to a hospital. Id.

Plaintiffs sued, asserting that defendant’s failure to implement a 911 system was willful and



                                                14
No. 1-17-0205


wanton. Id. The circuit court granted summary judgment in favor of the defendant, finding that

the defendant’s conduct was not willful and wanton. Id.

¶ 28   On appeal, the plaintiffs argued in part that the defendant failed to enter into an

agreement with Naperville and was aware that the plaintiff’s home was not sufficiently covered

by Naperville’s emergency telephone system. Id. at 609. We rejected that argument and observed

that the plaintiffs “failed to plead any facts or present any evidence that [the] defendant should

have been aware that calls from [the] plaintiffs’ subdivision would be misrouted to Naperville.”

Id. We further found that the plaintiffs could not establish willful and wanton misconduct

because the plaintiffs only showed “that a misrouting of an emergency call may have contributed

to an 11-minute response time by emergency personnel,” which did not evince “intent, utter

indifference, or conscious disregard.” (Internal quotation marks omitted.) Id. at 610.

¶ 29   Chiczewski and Harrel clearly involve claims alleging the failure to develop, adopt,

operate, or implement an emergency telephone system as required by law, and thus fall within

section 15.1 of the Emergency Telephone System Act. However, Barth’s broader holding—that

the 911 system is not a police protection service—is contrary to our supreme court’s subsequent

holding in DeSmet. Furthermore, Barth is only consistent with DeSmet to the extent that DeSmet

recognized that the type of emergency response required affects the applicability of section 4-

102 of the Tort Immunity Act. See DeSmet, 219 Ill. 2d at 512 (finding section 4-102 is

implicated where “the assistance required *** falls within the statutory umbrella of ‘police

protection services.’ ”). Therefore, Barth stands for the proposition that when an emergency 911

caller requests emergency medical services and does not request any police response, section 4-

102 is inapplicable because the response does not involve any sort of police protection service. It

is not altogether clear to us, however, that under the applicable version of section 15.1 of the



                                                15
No. 1-17-0205


Emergency Telephone System Act, a tort claim based solely on a delay in dispatching

emergency services implicates section 15.1. Regardless, the 911 call here clearly requested

police intervention in response to a robbery in progress and therefore involves a police protection

service for the purposes of section 4-102 of the Tort Immunity Act, which is not supplanted by

section 15.1 of the Emergency Telephone System Act.

¶ 30   Furthermore, plaintiffs’ reliance on Coleman is misplaced. The sole issue in Coleman

was the continued viability of the public duty rule. There, the plaintiff brought wrongful death

and survival claims on behalf of the decedent Coretta Coleman. Coretta, who lived in Sugar

Creek, an unincorporated area in Will County, placed a 911 call seeking emergency medical

services. Her call was routed to a police dispatch center operated by the Will County sheriff’s

office, which was then transferred to Orland Central Dispatch. Coleman, 2016 IL 117952, ¶ 5.

The defendant East Joliet Fire Protection District provided fire and ambulance services to Sugar

Creek and contracted with Orland Central Dispatch to dispatch those services. Id. An ambulance

was dispatched to Coleman’s address but when paramedics arrived, there was no response and

the doors were locked. Id. ¶ 7. The paramedics spoke to Coleman’s neighbors and said that they

could not make a forced entry without police present and that the neighbors should call the police

to make a forced entry. Id. ¶ 8. A supervisor at the East Joliet Fire Protection District ordered the

paramedics to leave. Id. ¶ 9. Coleman’s neighbors called 911 and asked for police to be

dispatched, and another neighbor called 911 to report an emergency at “1600 Sugar Creek

Drive,” which was Coleman’s address. Id. ¶ 10. The dispatcher contacted Orland Central

Dispatch to report a medical emergency, but gave Coleman’s address as “1600 Sugar Creek.” Id.

¶ 11. An ambulance was dispatched to 1600 Sugar Creek Court instead or 1600 Sugar Creek

Drive, and paramedics could not find Coleman’s house. Id. A different ambulance found



                                                 16
No. 1-17-0205


Coleman’s house 41 minutes after the initial 911 call and were able to enter the home, but found

Coleman unresponsive. Id. She was taken to a hospital where she was pronounced dead. Id.

¶ 31   Coretta’s husband, as administrator of her estate, sued numerous defendants for wrongful

death and survival. Several of the plaintiff’s claims asserted willful and wanton conduct. Id. ¶ 13.

Defendants moved for summary judgment, asserting that they did not owe Coretta any duty

under the public duty doctrine and alternatively asserted various statutory immunities, including

the Emergency Medical Services Systems Act (210 ILCS 50/3.150 (West 2006)), the Emergency

Telephone System Act, and the Tort Immunity Act. Id. ¶ 15. The circuit court granted summary

judgment in favor of defendants based on the public duty rule and the appellate court affirmed.

Id. Our supreme court granted the plaintiff’s petition for leave to appeal and abolished the public

duty rule, concluding that “the underlying purposes of the public duty rule are better served by

application of conventional tort principles and the immunity protection afforded by the statutes

than by a rule that precludes a finding of a duty on the basis of the defendant’s status as a public

entity.” Id. ¶ 61. The supreme court then remanded the case to the circuit court for further

proceedings.

¶ 32   Coleman is plainly inapplicable to the situation here, as the supreme court in Coleman

did not undertake any effort to determine the scope of any statutory immunity. Furthermore, in

Coleman, the circuit court and appellate court did not reach the issue of whether any statutory

immunity applied, instead relying solely on the common law public duty rule. Here, the circuit

court did not rely on the public duty rule to reach its decision and instead considered

conventional tort principles and the relevant statutory immunities as instructed by Coleman.

¶ 33   Finally, even assuming arguendo that section 15.1 of the Emergency Telephone System

Act did apply, the circuit court properly granted summary judgment in favor of the city because



                                                17
No. 1-17-0205


plaintiffs did not come forward with any evidence that might create any genuine issue of material

fact as to whether the city’s conduct was willful or wanton.

¶ 34   Willful and wanton conduct is defined as “conduct as a course of action which shows

actual or deliberate intent to harm or which, if the course of action is not intentional, shows an

utter indifference to or conscious disregard for a person’s own safety or the safety or property of

others.” Pfister v. Shusta, 167 Ill. 2d 417, 421-22 (1995). Willful and wanton conduct “includes a

range of mental states, from actual or deliberate intent to cause harm, to conscious disregard for

the safety of others or their property, to utter indifference for the safety or property of others.”

Harris v. Thompson, 2012 IL 112525, ¶ 41. Whether conduct rises to the level of willful and

wanton is ordinarily a question of fact (id. ¶ 42), but the circuit court may enter judgment in

favor of the defendant as a matter of law where the evidence clearly shows that the conduct

cannot meet the willful and wanton standard (Lacey v. Perrin, 2015 IL App (2d) 141114, ¶ 39).

¶ 35   Here, police units were dispatched within 8 minutes of the first call and Hansen stated

that OEMC standards require that units be dispatched within 10 minutes of receiving a priority

1A emergency call. Although Hansen could not be certain that there were actually more events

pending than units available, she stated that the most likely reason for the eight minute dispatch

time was that no units were available for immediate dispatch. Plaintiffs did not come forward

with any evidence to show that there were units available for dispatch. Plaintiffs argue that “units

2530, 2534, 2590, 2599, 2573 each appeared to have been available for assignment.” However,

at her deposition, Hansen stated that unit 2530 was a “sergeant’s car” and would not typically be

dispatched to an incident; units 2590 and 2599 were the field unit and watch commander,

respectively, and would not typically be dispatched to a robbery; and unit 2534 was on another

assignment. Finally Hansen stated that unit 2573 did not appear have been on another



                                                18
No. 1-17-0205


assignment, but there are no other facts in the record to show that unit 2573 was available for

dispatch. And while plaintiffs contend that Hansen was not certain that the RAP was the cause of

any dispatch delay, plaintiffs do not identify any evidence in the record to show that the

dispatcher deliberately ignored or consciously disregarded the first emergency call. Based on the

record before us, we agree with the circuit court that there is no genuine issue of material fact

that the city’s conduct did not meet the standard of willful or wanton. Therefore, even if section

15.1 of the Emergency Telephone System Act applied, the city would be immune from civil

liability.

¶ 36     Based on our disposition, we need not address whether the city owed Norton a duty or

whether plaintiffs could establish that the city’s conduct was a proximate cause of Norton’s

death.

¶ 37                                       CONCLUSION

¶ 38     For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 39     Affirmed.




                                                 19